UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22861 PINE GROVE ALTERNATIVE FUND 25 DeForest Avenue Summit, NJ07901 908-273-6321 Matthew Stadtmauer, Chief Executive Officer Pine Grove Alternative Fund 25 DeForest Avenue Summit, NJ07901 Date of fiscal year end: March 31 Date of reporting period: April 1, 2015 – June 30, 2015 Item 1.Schedule of Investments. PINE GROVE ALTERNATIVE FUND SCHEDULE OF INVESTMENTS (Unaudited) AS OF JUNE 30, 2015 Portfolio Fair Fair Value as a % of Holding Shares Cost Value Net Assets Pine Grove Alternative Institutional Fund (“Master Fund”) $ $ 99.3 % Other Assets & Liabilities, Net Net Assets $ 100.0 % See Accompanying Notes to Schedule of Investments and Master Fund Schedule of Investments.1 PINE GROVE ALTERNATIVE FUND NOTES TO SCHEDULE OF INVSTMENTS (Unaudited) JUNE 30, 2015 Note 1. Organization Pine Grove Alternative Fund (the “Feeder Fund”) is a Delaware statutory trust registered under the Investment Company Act of 1940, as amended, as a non-diversified, closed end management investment company (the “Trust”), formed on June 21, 2013.The Feeder Fund is offering on a continuous basis up to 100,000 shares of beneficial interest at net asset value per share.The Feeder Fund’s investment objective is to seek long-term capital appreciation.The Feeder Fund pursues its investment objective through investing substantially all of its assets in Pine Grove Alternative Institutional Fund (the “Master Fund”).As of June 30, 2015, the Feeder Fund represented 8.6% of the Master Fund’s net assets. The Feeder Fund commenced operations on January 1, 2014. The investment adviser of the Feeder Fund and the Master Fund is FRM Investment Management (USA) LLC (formerly known as Pine Grove Asset Management LLC) (the “Investment Adviser”), a registered investment adviser with the U.S. Securities Exchange Commission (“SEC”) and a registered commodity pool operator with the Commodity Futures Trading Commission (“CFTC”).The Board of Trustees (the “Board” and each member a “Trustee”) of the Feeder Fund and the Master Fund supervises the conduct of the Feeder Fund’s and Master Fund’s affairs and pursuant to an investment advisory agreement, has engaged the Investment Adviser to manage the Feeder Fund’s and Master Fund’s day-to-day investment activities. Note 2.Fair Value Investment in Master Fund – The Feeder Fund records its investment in the Master Fund at fair value which is represented by the Feeder Fund’s shares held in the Master Fund valued at the net asset value per share.Valuation of the investments held by the Master Fund is discussed in the notes to the Master Fund’s financial statements which are attached and are an integral part of these financial statements.Please refer to the accounting policies disclosed in the financial statements of the Master Fund for additional information regarding significant policies that affect the Feeder Fund. 2 PINE GROVE ALTERNATIVE INSTITUTIONAL FUND SCHEDULE OF INVESTMENTS (Unaudited) JUNE 30, 2015 Fair Value Redemptions Portfolio Funds Shares Cost Fair Value as a % of Net Assets Permitted Notice Period (Days) Private Investment Funds Convertible Arbitrage Basso Investors, Ltd. $ $ 4.7 % Quarterly 60 Whitebox Relative Value Fund, Ltd. Quarterly 60 Credit Long/Short Anchorage Capital Partners Offshore, Ltd. Annually 90 Aristeia International, Ltd. Quarterly 60 Fir Tree Capital Opportunity Fund II, Ltd. Quarterly/ Annually 60 King Street Capital, Ltd. Quarterly 65 Luxor Capital Partners Offshore, Ltd. Quarterly 90 Reef Road Fund, Ltd. Quarterly 90 Southpaw Credit Opportunity Fund (FTE), Ltd. Quarterly 60 Whitebox Credit Fund, Ltd. Quarterly 60 Wingspan Overseas Fund, Ltd. Quarterly 90 Distressed Candlewood Puerto Rico SP Quarterly Serengeti Segregated Portfolio Company, Ltd. Annually 85 Silver Point C&I Opportunity Fund II, Ltd. 5 - Other* Silver Point Capital Offshore Fund, Ltd. Annually 90 Sound Point Beacon Offshore Fund, Ltd. Semi-Annually 90 Equity Long/Short Gotham Targeted Neutral, Ltd. Monthly 30 Rosemont Offshore Fund, Ltd. Quarterly 60 Event Driven Ionic Event Driven Fund, Ltd. Quarterly 45 Jet Capital Concentrated Offshore Fund, Ltd. Monthly 30 Pentwater Equity Opportunities Fund, Ltd. Monthly 90 PSAM Merger Fund, Ltd. Monthly 30 PSAM Worldarb Fund, Ltd. Quarterly 45 See accompanying notes to Schedule of Investments.1 PINE GROVE ALTERNATIVE INSTITUTIONAL FUND SCHEDULE OF INVESTMENTS (Unaudited) JUNE 30, 2015 Fair Value Redemptions Portfolio Funds Shares Cost Fair Value as a % ofNet Assets Permitted Notice Period (Days) Structured Products Candlewood Structured Credit Harvest Fund, Ltd. $ $ 4.1 % Quarterly 90 DoubleLine Opportunistic Income Fund, Ltd. Monthly 45 Halcyon Offshore Asset-Backed Value Fund Ltd. Quarterly 90 Libremax Offshore Fund, Ltd. Quarterly 90 Metacapital Mortgage Value Fund, Ltd. Quarterly 60 Tilden Park Offshore Investment Fund, Ltd. Quarterly 90 Tourmalet Matawin Offshore Fund, LP Other* Other Harbringer Class L Holdings (Cayman), Ltd. - - Other* Harbringer Class PE Holdings (Cayman), Ltd. 89 - Other* - Total Private Investment Funds $ $ 93.6 % Other Assets & Liabilities, Net Net Assets $ 100.0 % * The private investment funds do not have set redemption time frames but are liquidating investments and making distributions as underlying investments are sold. See accompanying notes to Schedule of Investments.2 PINE GROVE ALTERNATIVE INSTITUTIONAL FUND NOTES TO SCHEDULE OF INVESTMENTS (Unaudited) JUNE 30, 2015 Note 1. Organization Pine Grove Alternative Institutional Fund (the “Master Fund”) is a Delaware statutory trust registered under the Investment Company Act of 1940, as amended, as a non-diversified, closed end management investment company (the “Trust”), formed on June 21, 2013.The Master Fund is offering on a continuous basis up to 200,000 shares of beneficial interest at net asset value per share.Pine Grove Alternative Fund (the “Feeder Fund”) invests substantially all of its assets in the Master Fund.As of June 30, 2015, the Feeder Fund represented 8.6% of the Master Fund’s net assets. The Master Fund’s investment objective is to seek long-term capital appreciation. The Master Fund commenced operations on January 1, 2014, after it acquired the net assets of Pine Grove Institutional Partners II Ltd. (the “Partnership”), in exchange for Master Fund shares in the amount of $44,760,197. The investment adviser of the Master Fund and the Feeder Fund is FRM Investment Management (USA) LLC (formerly known as Pine Grove Asset Management LLC) (the “Investment Adviser”), a registered investment adviser with the U.S. Securities Exchange Commission (“SEC”) and a registered commodity pool operator with the Commodity Futures Trading Commission (“CFTC”).The Board of Trustees (the “Board” and each member a “Trustee”) of the Master Fund and the Feeder Fund supervises the conduct of the Master Fund’s and Feeder Fund’s affairs and pursuant to an investment advisory agreement, has engaged the Investment Adviser to manage the Master Fund’s and Feeder Fund’s day-to-day investment activities. Capitalized terms used, but not defined herein, shall have the meaning assigned to them in the Prospectus of the Master Fund. Note 2. Fair Value Hierarchy The Master Fund accounts for its investments in Private Investment Funds in accordance with relevant authoritative guidance, which defines fair value, establishes a framework for measuring fair value, and requires disclosures about fair value measurements. The Master Fund’s investments in Private Investment Funds are reflected in the Schedule of Investments at fair value. Fair value is the amount that would be received to sell an asset, or paid to transfer a liability, in an orderly transaction between market participants (i.e., the exit price). Transfers of investments in Private Investment Funds between different levels of the fair value hierarchy are recorded based on the fair value of such investments as of the end of the reporting period. Relevant authoritative guidance permits the Master Fund, as a practical expedient, to measure the fair value of its investments in Private Investment Funds on the basis of the net asset value per share of such investments (or the equivalent) if the net asset value per share of such investments (or the equivalent) is calculated in a manner consistent with the measurement principles of applicable authoritative guidance as of the Master Fund’s reporting date. The fair value of the Master Fund’s investments in Private Investment Funds is based on the information provided by such Private Investment Funds’ management, which reflects the Master Fund’s share of the fair value of the net assets of such Private Investment Funds (i.e., the practical expedient is used). If the Valuation Committee determines, based on its own due diligence and investment valuation procedures, that the valuation for any of the Master Fund’s investments in Private Investment Funds shall not represent value, such investment may be fair valued by the Valuation Committee using other suitable independent sources. As of June 30, 2015, no investments were internally fair valued by the Valuation Committee. In prior reporting periods, the Master Fund used a fair value hierarchy that prioritized the inputs to valuation techniques used to measure fair value. The objective of a fair value measurement is to determine the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price). Accordingly, the fair value hierarchy gave the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) 3 PINE GROVE ALTERNATIVE INSTITUTIONAL FUND NOTES TO SCHEDULE OF INVESTMENTS (Unaudited) JUNE 30, 2015 and the lowest priority to unobservable inputs (Level 3 measurements). The three levels of the fair value hierarchy were as follows: Level 1 – Unadjusted quoted prices in active markets for identical, unrestricted assets or liabilities that the Master Fund has the ability to access at the measurement date; Level 2 – Quoted prices which are not considered to be active, or inputs that are observable (either directly or indirectly) for substantially the full term of the asset or liability; and Level 3 – Prices, inputs or modeling techniques which are both significant to the fair value measurement and unobservable (supported by little or no market activity). In May 2015, the Financial Accounting Standard’s Board (“FASB”) accepted FASB update 2015-07 “Fair Value Measurement (Topic 820) – Disclosures for Investments in Certain Entities that Calculate Net Asset Value per Share (or Its Equivalent).” This new guidance no longer requires investments for which NAV is determined based on practical expedient reliance to be reported utilizing the fair value hierarchy. Although FASB update 2015-07 (“the amendment”) is scheduled to go into effect in December 2015, early adoption is permitted for fiscal periods ending prior to that date.The Master Fund has elected to adopt the amendment early, and the impact of the adoption of the new standards is limited to the notes to schedule of investments. Strategy Fair Value1 Liquidation and Underlying Fund Side Pocket Investment2 (A) Redemptions in Restriction Period3 (B) Maximum Redemption Restriction Period. (Months) Total (A)+(B) Convertible Arbitrage (a) $ $
